Citation Nr: 1813004	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-46 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a psychiatric disorder, to include anxiety, depression and posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for burn scars of the arms and hands.

5.  Entitlement to service connection for burn scars of the face.

6.  Entitlement to service connection for a cervical spine disorder.

7.  Entitlement to service connection for a right ankle disorder.

8.  Entitlement to service connection for a left ankle disorder.  

9.  Entitlement to service connection for a right knee/leg disorder.

10.  Entitlement to service connection for a left knee/leg disorder.

11.  Entitlement to service connection for a right hip disorder.

12.  Entitlement to service connection for a left hip disorder.

13.  Entitlement to service connection for a right shoulder disorder.

14.  Entitlement to service connection for a left shoulder disorder.

15.  Entitlement to an initial compensable rating for bilateral hearing loss disability.

16.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis with lumbosacral strain and spondylosis.

17.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The RO denied service connection for claims 1 through 14, and granted service connection and a noncompensable rating for bilateral hearing loss and service connection and a 20 percent rating for the lumbar spine disability.  The RO also denied TDIU.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of an initial rating in excess of 20 percent for degenerative arthritis with lumbosacral strain and spondylosis and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Finally, it appears that the AOJ is taking action on multiple claims that are not on appeal.  See August 2016 Deferred Rating Decision.  These will not be addressed in the instant decision, as they are not within the Board's jurisdiction.


FINDINGS OF FACT

1.  Tinnitus is not currently manifest, was not manifest during service or within the first post-service year, and is not related to service.  

2.  The Veteran does not have PTSD; a psychiatric disorder to include anxiety, depression and the currently diagnosed mild neurocognitive disorder, was not manifest during service and is not otherwise related to service, nor was psychoses manifest within the first post-service year.  

3.  Burn scars of the face are not currently manifest.  

4.  Burn scars of the arms and hands are not currently manifest.  

5.  A bilateral foot disorder was not manifest during service and is not otherwise related to service; foot arthritis was not manifest within one year of separation from service.

6.  A cervical spine disorder was not manifest during service and is not otherwise related to service; cervical spine arthritis was not manifest within one year of separation from service.  

7.  A right ankle disorder was not manifest during service and is not otherwise related to service; right ankle arthritis was not manifest within one year of separation from service.

8.  A left ankle disorder was not manifest during service and is not otherwise related to service; left ankle arthritis was not manifest within one year of separation from service.

9.  A right knee/leg disorder was not manifest during service and is not otherwise related to service; right knee/leg arthritis was not manifest within one year of separation from service.

10.  A left knee/leg disorder was not manifest during service and is not otherwise related to service; left knee/leg arthritis was not manifest within one year of separation from service.

11.  A right hip disorder was not manifest during service and is not otherwise related to service; right hip arthritis was not manifest within one year of separation from service.

12.  A left hip disorder was not manifest during service and is not otherwise related to service; left hip arthritis was not manifest within one year of separation from service.

13.  A right shoulder disorder was not manifest during service and is not otherwise related to service; right shoulder arthritis was not manifest within one year of separation from service.

14.  A left shoulder disorder was not manifest during service and is not otherwise related to service; left shoulder arthritis was not manifest within one year of separation from service.

15.  The Veteran's bilateral hearing loss disability is manifested by no greater than level I hearing loss in the right ear and level I hearing loss in the left ear.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  A psychiatric disorder, to include anxiety, depression and PTSD was not incurred in or aggravated by service and psychoses may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  

3.  Burn scars of the face were not incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  

4.  Burn scars of the arms and hands were not incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  

5.  A bilateral foot disorder was not incurred in or aggravated by service and arthritis of the bilateral feet may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

6.  A cervical spine disorder was not incurred in or aggravated by service and arthritis of the cervical spine may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  

7.  A right ankle disorder was not incurred in or aggravated by service and arthritis of the right ankle may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

8.  A left ankle disorder was not incurred in or aggravated by service and arthritis of the left ankle may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

9.  A right knee/leg disorder was not incurred in or aggravated by service and arthritis of the right knee/leg may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

10.  A left knee/leg disorder was not incurred in or aggravated by service and arthritis of the left knee/leg may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

11.  A right hip disorder was not incurred in or aggravated by service and arthritis of the right hip may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

12.  A left hip disorder was not incurred in or aggravated by service and arthritis of the left hip may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

13.  A right shoulder disorder was not incurred in or aggravated by service and arthritis of the right shoulder may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

14.  A left shoulder disorder was not incurred in or aggravated by service and arthritis of the left shoulder may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

15.  The criteria for a compensable disability rating for bilateral hearing loss disability have not been.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103 (a), 5103A (2012); 38 C.F.R. § 3.159 (2017). 

The Veteran has not raised any issues with the duty to notify.  As to the duty to assist, the Veteran has indicated in his notice of disagreement that VA erred in not affording him examination with regard to all of his claims.  He was not afforded examination for his claims of service connection for disorders of bilateral feet, ankles, knee/legs, hips, shoulders or cervical spine.  However, VA examination is not necessary.  This is because these disorders were first noted 55 years after service, in Dr. M.Q.'s April 2015 note, and the evidence demonstrates no related injury, disease, or event during service.  Any medical opinion would be speculative.  The evidence is adequate, and a remand to provide the Appellant with a medical examination and/or obtain a medical opinion is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C. § 5103A (a)(2).

II.  Service Connection

	Legal Criteria

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis, psychoses, and other organic diseases of the nervous system, to include tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307 (a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

	




Analysis

Tinnitus

The Veteran seeks service connection for tinnitus.  However, tinnitus is not in the service treatment records or post service VA treatment records.  Significantly, the Veteran denied tinnitus during his November 2015 VA audiological examination.  The examiner observed that the Veteran, "clearly denied the presence of tinnitus during today's evaluation."  The Veteran has made no specific argument regarding tinnitus, nor has he stated that his denial of tinnitus on the examination was not accurate.  Parenthetically, it is noted that the use of the standard word recognition score testing was deemed appropriate for this Veteran, prompting the Board to reasonably infer that the Veteran was able to participate in the examination satisfactorily.  

Thus, although the Veteran's private treating doctor, Dr. M.Q., noted briefly that the Veteran complained of tinnitus and lists tinnitus in his April 2015 report as one of the current disabilities.  There was no reference to any service record review or clinical examination.  Although the physician also lists Alzheimer's disease, there is no argument or evidence that the Veteran gave inaccurate information to the examiner at the November 2015 examination or was not fully participating in the examination.  

In order to warrant service connection, the threshold requirement is competent evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's application for this benefit, the most competent medical evidence of record shows that the Veteran does not have tinnitus, and that he himself has denied the presence of tinnitus.  The VA examination was undertaken with the specific goal of determining whether there was current tinnitus.  The opinion is by a neutral examiner who reviewed the record, interviewed the Veteran and supported the conclusion of no tinnitus with an adequate rationale.  The Veteran's vague implicit assertions to the contrary, in combination with Dr. M.Q.'s earlier listing of the condition, are outweighed by the November 2015 VA audiologist's opinion that there is no tinnitus.  As the preponderance of the evidence is against the claim, the benefit-of- the-doubt doctrine is not applicable, and the claim must be denied.

Burn scars of the arms and hands and face

There is no current disability characterized by burn scars of the arms and hands or face.  Certainly, the record reflects that the Veteran was treated for burns of the hands and face in October 1959 when a gasoline lantern he was lifting exploded.  Service treatment records show that the skin on his forehead, cheeks and chin received second degree burns.  He was treated in the dispensary.  A follow-up later in the month showed his left ear was slightly painful, and he had first and second degree burns.  He also had large blisters on the left hand but there was no infection.  On his separation examination in March 1960, his face and upper extremities were normal.  There was a one centimeter scar on the left upper arm.  

Dr. M.Q. does not list burns of the hands and arms, or face, as a current problem in April 2015.  

A November 2015 VA examination for scars and disfigurement indicates that the Veteran does not have any scars of the head, face, neck or upper extremities.  The Veteran reported the gas lantern explosion occurred when he was in Korea in 1959.  He remembered that he was held in the dispensary for two days and had white cream on his cheeks and the backs of his hands.  The Veteran reported that the burn scars eventually disappeared after several months.  He denied sensitivity to sunlight, itching or burning sensation on his face skin.  The examiner stated as follows:

The patient has no visible burn scars on his face or upper extremities. The skin is smooth and symmetric; he does have senile pigmentation on his face and hands. The patient is asked if any of his clothing caught fire and he denies that his clothes or upper arms were burnt.  

No burn scars or residual limitation of movement is seen on his facial expressions or on his hands and fingers.  

While noting that the incident happened, the examiner explained that physical examination did not reveal any residual burn scars on his face or hands and the Veteran stated he has no symptoms of burning sensation, itching, discomfort or tightness felt on area that was burnt in 1959.  

The Board finds the VA 2015 scars examination to be well-supported and thorough.  In order to warrant service connection, the threshold requirement is competent evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief that he has current residuals of the burns to the arms/hands and face in service, the most competent medical evidence of record shows that the Veteran does not have a residual disorder or disability, nor has he had any during any period of his appeal.  His assertions are outweighed by the 2015 VA opinion evidence showing no residual disorder or disability of the arms or hands, or face.  While it is acknowledged that the in-service burn happened, there is no functional impairment and his complaints do not rise to the level of disability in this particular case.  In reaching this conclusion, we use the definition of disability as noted in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (This definition comports with the everyday understanding of disability, which is defined..., as an inability to pursue an occupation because of physical or mental impairment).  As the preponderance of the evidence is against the claim, the benefit-of- the-doubt doctrine is not applicable, and the claims must be denied.




Bilateral foot, ankle, knee/leg, hip and shoulder, and cervical spine disabilities

The April 2015 report from Dr. M.Q. indicates that the Veteran presently has problems with chronic bilateral foot, ankle, knee/leg, hip and shoulder, and cervical spine pain and weakness.  Dr. M.Q. opined that the Veteran's "musculoskeletal" disorders are more probably than not secondary to his military service.  He offers no rationale for this opinion, rendered 55 years after service separation.  Moreover, VA treatment records dated from January 2015 to August 2016 do not show ongoing treatment for or identification of any such disability.  A March 2015 primary care note confirms there is no arthritis.  

Service treatment records show no complaints or findings related to bilateral feet, ankle, knee/leg, hip and shoulder, or cervical spine disability.  The March 1960 separation physical examination report indicates normal clinical evaluation of the neck, feet, lower extremities, spine and other musculoskeletal systems.  In the accompanying report of medical history, the Veteran denied arthritis, painful or trick shoulder or elbow, "trick" or locked knee, foot trouble, or bone, joint or other deformity.  

Assuming arguendo, current disability of the bilateral feet, ankle, knee/leg, hip and shoulder, and cervical spine, such initially manifested many years following service.  The Board emphasizes the multi-year gap between discharge from active duty service (1960) and initial evidence of disability in approximately 2015.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim.)

In this case, the Board finds no adequate reasons and bases upon which to adopt the vague opinion of Dr. M. Q. and to conclude that his opinion as to "musculoskeletal" disorders is entitled to any appreciable probative weight with regard to any specific disability as to the bilateral feet, ankle, knee/leg, hip and shoulder, or cervical spine.  He has provided no rationale for the opinion; it is wholly unsupported and thus not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative weight of an opinion comes from its reasoning).  Additionally, his description of pain and weakness does not actually rise to the level of disability.  See Hunt v. Derwinski, 1 Vet. App. at 296.  

While the Veteran is competent to give evidence about what he or she has experienced or observed, and, under certain circumstances, is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional, the Veteran has not specifically or even generally asserted that bilateral feet, ankle, knee/leg, hip,  shoulder, or cervical spine disorder was present in service or for years following service, and the evidence does not suggest otherwise.  Any implied assertions are inconsistent with the negative record and warrant much less probative weight.  
VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board also notes that there is no finding of arthritis of the bilateral feet, ankle, knee/leg, hip or shoulder, or cervical spine, and thus presumptive service connection pursuant to 38 C.F.R. §§ 3.307, 3.309 is not for consideration.  

In short, there is no competent and credible evidence of record that any current bilateral feet, ankle, knee/leg, hip or shoulder disorder, or cervical spine disorder, was incurred or manifested in-service, or that any such disability is related to service.  As such, the preponderance of the evidence is against the claims and service connection is not warranted on any basis.  

Mental disorders

The Veteran urges that he has psychiatric disorder to include PTSD due to incidents in service.  He has listed the incident of the gas lantern exploding as well as "several Article 15's" due to drinking too much and forgetting to come back, as the stressors.  See December 2015 VA psychiatric examination report, p. 3.  His reports of these incidents are generally consistent with the record.  While the Veteran is competent to report symptoms, as that is a lay-observable symptom, he is competent to report that he received a diagnosis and opinion from his private physician but not competent to diagnose himself with a psychiatric disorder, as to do so requires medical expertise.  Jandreau, 492 F.3d 1372.

The Veteran's service treatment records do not show psychiatric disability and his March 1960 separation examination reflects normal psychiatric clinical evaluation.  He denied depression or worry, and excessive drinking, in his accompanying report of medical history.  

Dr. M.Q. observed that the Veteran presented in April 2015 with generalized anxiety disorder, major depressive disease, PTSD and Alzheimer's disease.  Dr. M.Q. opined that the psychiatric disorders are more probable than not secondary to his military service.  No rationale is provided for this opinion.  

VA psychiatric examination in December 2015 yielded only one psychiatric diagnosis, mild neurocognitive disorder, multiple etiologies.  The examining psychiatrist found that the criteria for PTSD were not shown.  The examiner, who reviewed the entire record, found that the current disorder was less likely than not incurred in or caused by service.  He explained as follows:

PTSD criteria were not found on today's Exam. Neurocognitive Disorder has no temporal relationship with military stressors endured during peacetime [in Korea] from 1958 to 1960. In undersigned's opinion, several factors such as history of heavy alcohol consumption, coronary artery disease, diabetes mellitus (and increased rate of arterial atherosclerosis associated with it) and hyperlipidemia have contributed to old cerebral infarcts and neuronal atrophy/loss causing cognitive deficits since 2004.

Thus, while accepting the Veteran's reports of incidents in service, the examiner concluded that the Veteran does not meet criteria for a PTSD or any other psychiatric disorder besides the mild neurocognitive disorder.  This disorder has been unequivocally attributed to non-service-related causes.  The above review also reveals no psychoses within the first post-service year.  

The Board finds the 2015 VA examination report to be the most probative evidence as to psychiatric diagnosis at all times relevant to the claim; the opinion is factually accurate, fully articulated and includes sound reasoning for the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  This neutral examiner considered all of the prior evidence of record in arriving at the conclusion that as to the only diagnosis.  For these reasons, the Board accords controlling weight to the 2015 VA opinion that the only psychiatric disability present is mild neurocognitive disorder due to the aforementioned non-service causes.  The opinion is more probative than the unsupported vague opinion Dr. M.Q., and in fact considered Dr. M.Q.'s opinion as it was part of the record.  

The Board again acknowledges the Veteran's.  However, the etiology of psychiatric disorders is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  The most probative evidence, the opinion of the 2015 VA examiner, is against the claim.  The evidence falls short of suggesting a nexus between any current psychiatric disorder and an in-service event.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

III.  Initial Compensable Rating for Bilateral Hearing Loss

The Veteran asserts generally that he is entitled to compensable rating for his service-connected bilateral hearing loss disability.  

      Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral hearing loss is rated as noncompensable pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the Federal Circuit has noted that such is not part of the rating criteria.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

      Analysis

At the Veteran's November 2015 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
35
45
70
75
56
98%
 
LEFT
30
40
65
70
51
98%
 

Neither ear demonstrates an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 (a).  Applying 38 C.F.R. § 4.85, Table VI to the above audiological findings, the Veteran has a numeric designation of I for the right ear and I for the left ear.  Application of 38 C.F.R. § 4.85, Table VII, results in a noncompensable disability evaluation.

The examiner also observed that the Veteran's hearing loss did not impact ordinary conditions of daily life, the including ability to work.  

Post service treatment records are consistent with the examination findings as to hearing loss.  Hearing loss was noted to not be a barrier to learning.  

Based on a careful review of all the evidence, the Board finds that a compensable rating for the Veteran's service-connected bilateral hearing loss disability is not warranted.  The criteria set out by VA are simply not met or approximated.  The vague argument in favor of a compensable rating is outweighed by the documented treatment and examination record showing no support for a compensable rating.

In so deciding, the Board has carefully considered the Veteran's contention that a compensable rating is warranted.  It must be emphasized that the assignment of a schedular disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after valid audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

A staged rating is not warranted, as the Board finds that the Veteran has had a stable level of symptomatology at all times relevant to the claim.  The overall record, consisting not only of examination reports but also treatment records and written statements, persuasively suggests that the level of disability remained uniform throughout the period of this claim.  As the preponderance of the evidence is against the claim for increase prior to that date, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  


ORDER

Service connection for tinnitus is denied.

Service connection for a psychiatric disorder, to include anxiety, depression and PTSD is denied.  

Service connection for a bilateral foot disorder is denied.

Service connection for burn scars of the arms and hands is denied.

Service connection for burn scars of the face is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.  

Service connection for a right knee/leg disorder is denied.

Service connection for a left knee/leg disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.

A compensable rating for bilateral hearing loss disability is denied.  


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to a new VA medical examination of the Veteran's lumbar spine.

Unfortunately, the November 2015 VA examination does not comply with all regulations applicable to examination of painful joints, and remand is required for further development concerning the Veteran's lumbar spine disability. 

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of painful disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing..."  The Court found that a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.

Here, the November 2015 VA examination does not comply with Correia because it does not include range-of-motion testing on active, passive, weight-bearing, and non weight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may be adequately assessed under the provisions of 38 C.F.R. § 4.59.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.  Consequently, the Veteran must be afforded a new VA lumbar spine examination that complies with 38 C.F.R. § 4.59 and includes all necessary information in view of Correia.

Additionally, the TDIU claim must be remanded because it is inextricably intertwined with the claim for increase.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If the Veteran identifies other evidence, obtain updated copies of the Veteran's VA treatment records and any new private medical records, and associate them with the Veteran's claims folder.

2.  Schedule a new VA examination to address the current severity of the Veteran's service-connected lumbar spine disability.  The claims folder should be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must comply with the requirements of 38 C.F.R. § 4.59 involving measurements of passive and active range of motion in both weight bearing and non-weight bearing and if possible, with the range of opposite undamaged joint.  The examiner must explain why any of these clinical tests are not appropriate or could not be performed.  A complete rationale for any opinions expressed should be provided.

The examiner should be asked to note whether there is any weakened movement, excess fatigability, incoordination, or pain on use.  If so, the examiner should note whether there are any additional degrees of loss of motion as a result (if it is not feasible to quantify, please explain).

If flare-ups are noted, the examiner should note whether pain during flare-ups additionally limits functional ability.  The examiner should note whether there are any additional degrees of loss of motion due to pain during flare-ups (if it is not feasible to quantify, please explain). If the examination is not performed during a flare-up, the examiner must use the Veteran's reports of dysfunction during flare-ups to assess whether additional loss of ranges of motion or other function are medically consistent with the lay reports, or explain why he or she cannot do so.  

3.  After conducting any additional development deemed necessary, readjudicate the claims.  If any claim remains denied, the Veteran should be provided with a SSOC.  After the Veteran has been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


